Citation Nr: 0814219	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for skin cancer, 
bilateral arms and hands.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to service connection for left knee 
disability.

6.  Entitlement to service connection for residuals of a 
concussion.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
enlarged prostate.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sleep 
and mood disturbances.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2005, a statement of the 
case was issued in December 2005, and a substantive appeal 
was received in February 2006.  


FINDINGS OF FACT

1.  Hypertension was not manifested during active service or 
for many years thereafter, nor is hypertension otherwise 
related to service.

2.  Sleep apnea was not manifested during active service or 
for many years thereafter, nor is it otherwise related to 
service.   

3.  Skin cancer of the bilateral arms and hands was not 
manifested during active service or for many years 
thereafter, nor is skin cancer of the bilateral arms and 
hands otherwise related to service.   

4.  Left knee disability was not manifested during active 
service or for many years thereafter, nor is left knee 
disability otherwise related to service.  

5.  Right knee disability was not manifested during active 
service or for many years thereafter, nor is right knee 
disability otherwise related to service.

6.  The veteran did not suffer a concussion during service, 
nor are residuals of a concussion otherwise shown. 

7.  By rating decision in February 1999, service connection 
was denied for prostate disability, sleep and mood 
disturbance disability, and headache disability; a notice of 
disagreement was not received to initiate an appeal.  

8.  Evidence received since the February 1999 rating decision 
does not raise a reasonable possibility of substantiating the 
claims of service connection for prostate disability, sleep 
and mood disturbance disability, and/or headache disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Sleep apnea was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  Skin cancer of the bilateral arms and hands was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

4.  Left knee disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  Right knee disability was not incurred in or aggravated 
by the veteran's active service, nor may arthritis of the 
right knee be presumed to have been incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

6.  Residuals of a concussion were not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

7.  The February 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

8.  New and material evidence has not been received to reopen 
the claims of service connection for prostate disability, 
sleep and mood disturbance disability, and headache 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2005.  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information.

With regard to the requests to reopen claims of service 
connection for prostate disability, sleep and mood 
disturbance disability, and headache disability, an August 
2005 letter from the RO explained to the veteran that new and 
material evidence was necessary to reopen these claims.  The 
RO letter further explained the meaning of new and material 
evidence to the veteran.  The Board finds that this letter 
constituted substantial compliance with Kent v. Nicholson, 20 
Vet.App. 1 (2006) and that there is no prejudice to the 
veteran by proceeding with appellate review. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to left knee disability, hypertension, sleep apnea, 
concussion, or skin cancer of the bilateral arms and hands, 
so it is not necessary to obtain a VA medical opinion with 
regard to etiology of these disabilities.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of these disabilities in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disabilities for many 
years after separation from service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).   There is also no requirement to furnish VA 
examinations with regard to the claims of service connection 
for prostate disability, sleep and mood disturbance 
disability, and headache disability since new and material 
evidence has not been received to reopen these claims. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
medical records.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, 
hypertension and malignant tumors, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Hypertension

A February 1964 service examination performed for induction 
purposes reflects the veteran's blood pressure reading as 
128/70.  On service examination performed for separation 
purposes in December 1967, the veteran's blood pressure 
reading was 120/80.  Service medical records do not reflect a 
diagnosis of hypertension.

VA outpatient treatment records dated in March 2005 reflect 
an assessment of hypertension.  

Although VA treatment records reflect a current diagnosis of 
hypertension, there is no medical evidence to support that 
the disability is due to his active service.  Physical 
examinations performed during active service which reflect 
the veteran's blood pressure readings show no diagnosis of 
hypertension.  A diagnosis of hypertension was rendered over 
37 years after separation from service.  There is no medical 
evidence to support an etiological relationship to his period 
of active service, and the veteran has not been shown to have 
the medical expertise necessary to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, service 
connection for hypertension is not warranted.   This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Sleep apnea

Service medical records are silent with respect to any 
complaints of sleep trouble or diagnosis of sleep apnea.  
Importantly, a service Report of Medical History for 
separation purposes dated in December 1967 reflects that the 
veteran explicitly denied frequent trouble sleeping.  Post 
service VA treatment records include a 2002 record which 
refers to an evaluation for sleep apnea.  However, there is 
no competent evidence suggesting a link to service many years 
before. 

Therefore, the Board must conclude that service connection 
for sleep apnea is not warranted.  As there is no evidence of 
sleep apnea while in service and no evidence of any link 
between any current sleep apnea and service, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for sleep apnea.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).



Skin Cancer, Bilateral Arms and Hands

A service Report of Medical Examination for separation 
purposes dated in December 1967 reflects that the veteran's 
skin was clinically evaluated as normal.  Furthermore, a 
service Report of Medical History for separation purposes 
dated in December 1967 reflects that the veteran explicitly 
denied skin diseases.  There are no other service medical 
records related to the skin.  

VA outpatient reports in 2000 do include complaints related 
to a skin lesion on the right hand, but the records do not 
appear to diagnose any cancer.  The Board is thus left with 
an evidentiary record which shows no skin cancer during 
service, or that the veteran even has skin cancer.  The 
veteran maintains that he was exposed to herbicide agents in 
connection with his duties in the Air Force.  Specifically, 
he contends that his duties included loading the herbicide 
onto aircraft.  However, even if the Board assumes this to be 
true for the sake of argument, there is no competent evidence 
of a nexus to service.  In sum, the competent evidence as it 
now stands does not suggest that the veteran has skin cancer 
related to his active duty service. 

Left Knee

Service medical records are silent with respect to any 
complaints related to the left knee.  Importantly, a service 
Report of Medical Examination for separation purposes dated 
in December 1967 reflects that the veteran's lower 
extremities were clinically evaluated as normal.  
Furthermore, a service Report of Medical History for 
separation purposes dated in December 1967 reflects that the 
veteran checked the 'no' box for "trick" or locked knee.  

VA outpatient treatment records dated in April 2005 reflect 
that the veteran underwent a radiological examination.  The 
examination revealed uptakes in the knees.  

Although VA treatment records suggest a current left knee 
disability, there is no medical evidence to show that the 
disability is due to his active service.  Furthermore, on 
separation from service, the veteran's lower extremities were 
found to be clinically normal with no pertinent defects or 
symptom complaints.  The clinically normal finding on 
separation examination is significant in that it demonstrates 
that trained military medical personnel were of the opinion 
that no left knee disability was present at that time.  The 
Board views the examination report as competent evidence that 
there was no left knee disability at that time.  Also of 
significance is the fact that at the time of his December 
1967 examination, the veteran checked the 'no' box for 
"trick" or locked knee and did not report any complaints 
related to the left knee.  This suggests that the veteran 
himself did not believe that he had any ongoing left knee 
disability at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing left knee disability for over 37 years between 
the period of active duty and the evidence showing treatment 
for left knee disability is itself evidence which tends to 
show that no left knee disability was incurred as a result of 
service.  

While acknowledging the veteran's belief that his left knee 
disability is due to service, it is well established that as 
a layperson, the veteran is not considered capable of opining 
as to the etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, service connection for left knee disability is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Right Knee

Service medical records dated in August 1967 show that the 
veteran was seen for complaints of intermittent right knee 
pain for the previous two years.  Examination showed normal 
range of motion with no swelling.  Slight tenderness was 
reported; all ligaments were intact.  The impression was 
right knee pain, probably functional.  Treatment was by 
exercises.  At the time of separation examination in December 
1967, the veteran denied a trick or locked knee; his lower 
extremities were evaluated as normal, and the examination 
report does not reference any right knee complaints or 
clinical findings.  

Post-service VA records dated in 2002 include a report of x-
ray examination of the right knee which revealed minimal 
osteoarthritic changes.  

With regard to the right knee issue, the Board is presented 
with a record which shows treatment for right knee pain in 
1967 followed by a gap of over 30 years with arthritis being 
diagnosed by x-ray in 2002.  Such a length of time without 
any persuasive evidence of continuing symptomatology strongly 
argues against a link or nexus between current right knee 
disability and the knee complaints noted in 1967.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no 
competent evidenced of such a nexus to service and the Board 
finds that the preponderance of the evidence is against the 
right knee disability claim. 

Concussion

A service Report of Medical Examination for separation 
purposes dated in December 1967 reflects that the veteran's 
'neurologic' was clinically evaluated as normal.  
Furthermore, a service Report of Medical History for 
separation purposes dated in December 1967 reflects that the 
veteran checked the 'no' box for history of head injury.  
There are no other service medical records related to a 
concussion.  Post service VA treatment records are also 
silent with respect to any diagnosis of concussion, or any 
residuals of a concussion.  

Therefore, the Board must conclude that service connection 
for  concussion is not warranted.  As there is no evidence of 
concussion while in service, no current diagnosis of 
concussion, and thus no competent medical evidence linking 
any current diagnosis of concussion to service, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for concussion.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply. See 38 U.S.C.A. § 5107(b).

New and Material Evidence to Reopen Prostate Disability, 
Sleep and Mood Disturbance Disability, and Headache 
Disability Claims

By rating decision in February 1999, claims of service 
connection for prostate disability, sleep and mood 
disturbance disability, and headache disability were denied.  
The veteran did not file a notice of disagreement, and the 
February 1999 decision became final.  38 U.S.C.A. § 7105 (c).  
The veteran has requested that these claims be reopened.  In 
order to reopen the claims, new and material evidence must be 
received.  See 38 U.S.C.A. § 5108.

The veteran's request to reopen these claims was received in 
2005.  For claims received on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

After reviewing the evidence received since the February 1999 
rating decision, the Board is unable to find any new and 
material evidence.  To the extent that the veteran's claim 
itself or any of his statements tend to suggest that the 
claimed disabilities are related to service, lay assertions 
of medical causation cannot serve as a predicate to reopen 
the veteran's claim.  Moray v. Brown, 5 Vet.App. 211, 214 
(1993).

A November 2000 VA outpatient record refers to a benign 
prostate biopsy several years ago.  Another report documents 
complaints of headaches.  However, none of these medical 
records suggests any link to the veteran's service which 
ended in 1968.  Without competent evidence linking a current 
chronic disability to service, service connection is not 
warranted.  Under these circumstances, the Board must find 
that none of the evidence received since the February 1999 
rating decision raises a reasonable possibility of 
substantiating any of these claims.  There is no new and 
material evidence to reopen the claims.  

Conclusion

In closing, the Board acknowledges the veteran's belief that 
he has medical problems resulting from exposure to herbicides 
in connection with his Air Force duties in loading the 
herbicide onto aircraft.  The Board notes, however, that the 
record does not include any suggestion that any of the 
veteran's documented disabilities are among those listed in 
38 C.F.R. § 3.309(e).  Although he claims prostate cancer, 
the medical evidence refers to prostatitis and benign 
prostatic hypertrophy.  There is no medical evidence of 
prostate cancer, or any disorder listed in the regulation.  
The presumption therefore does not apply.  

Although the veteran is competent to report symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  It appears that the RO 
has obtained all of the medical records identified by the 
veteran, but none of these records support his claims.  




ORDER

The appeal is denied as to all issues. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


